DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on11/12/2020 has been entered.
 
Response to Arguments
Applicant's argument, see pages 7-8, filed on 11/12/2020, have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment. 

Specification
The amendment filed 11/12/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: field of view.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification recites “configuring said array of infrared components to operate within a spectral range chosen to ensure that said multiple infrared components operate substantially without cross-talk,” however, there are no examples of cross-talk, nor are there any examples of what is done structurally to limit cross-talk. There is no explanation of what is causing cross-talk. Therefore, one skilled in the art would not know what is meant by “substantially without cross-talk” or what wavelength would reduce cross-talk or what cross-talk is being eliminated.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “field of view” is not in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification states “configuring said array of infrared components to operate within a spectral range chosen to ensure that said multiple infrared components operate substantially without cross-talk,” however, the claim recites “the multiple infrared components configured to operate at the wavelength without cross-talk.” It is unclear what is meant by cross-talk. Is it multiple wavelengths? Electrical noise? Light noise? It is also unclear whether all devices use one wavelength in a spectral range. If it is one wavelength, it is contradicting the specification which states they operate within a spectral range. A range implies at least two wavelengths, however claim 1 is limited to only one wavelength.  Does it mean the infrared component does not have cross-talk with the visible light? For the purpose of examination, it is interpreted broadly as any wavelength within the operating range of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (U.S. Patent Application Publication No. 2014/0132530 A1), hereinafter (“Suh”), and further in view of Yoon et al., (U.S. Patent No. 8,202,788 B2), hereinafter (“Yoon”).
Regarding claim 1, Suh discloses electronic device (display device; 0049) comprising:
a housing (a display device 100 is configured to be included in a portable terminal 120; 0052 and Fig. 1A);
at least one infrared component in the housing (a sensor panel disposed below the substrate to sense N images from input light that is received through a portion of the plurality of display pixels, N being a natural number; 0023, the plurality of OLED pixels may include an IR unit to emit IR light, thereby providing an environment in which the IR light is reflected from the object to be scanned and input light may be generated in a dark state; 0135, where the sensor panel is an infrared component), 
a pixelated display layer in optical communication with the at least one infrared component (At least a portion of the plurality of display pixels may include an infrared (IR) unit to emit IR light toward the object to be scanned; 0019), 
the pixelated display layer comprising an array of pixels (The pattern panel including a plurality of display pixels may include a plurality of OLED pixels and a thin film transistor (TFT) array; 0135) and having at least one transmissive region that is substantially transparent to infrared light  wherein the at least one transmissive region is spatially coordinated with the at least one infrared component such that the at least one infrared component detects or emits infrared light through the at least one transmissive region (Each of the plurality of OLED pixels may include one of a transparent window and an opaque window, and may allow input light from the object to be scanned to selectively pass. Each of the plurality of OLED pixels may include an IR unit to emit IR light, thereby providing an environment in which the IR light is reflected from the object to be scanned and input light may be generated in a dark state; 0135 and At least a portion of the plurality of display pixels may include an infrared (IR) unit to emit IR light toward the object to be scanned; 0019)
the at least one transmissive region including a material of the pixelated display layer (Each of the plurality of OLED pixels may include one of a transparent window and an opaque window, and may allow input light from the object to be scanned to selectively pass. Each of the plurality of OLED pixels may include an IR unit to emit IR light, thereby providing an environment in which the IR light is reflected from the object to be scanned and input light may be generated in a dark state; 0135).
However, Suh does not explicitly disclose wherein the at least one infrared component comprises a dilute nitride semiconductor material and the infrared light having a wavelength between 1100 nm and 1600 nm. 
Yoon suggests wherein the at least one infrared component comprises a dilute nitride semiconductor material (bandgap of GaNAsSb can be lowered to the near infrared region by increasing the nitrogen concentration. Antimony was also found to have a surfactant effect in dilute-nitride growth; col. 1, lns. 52-55); and the infrared light having a wavelength between 1100 nm and 1600 nm ((d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 8, lns. 1-3 which can be used to manufacturing photodetectors; col. 8, ln. 40-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the optical element in the device of Suh with an infrared light capable of operating in the desired wavelength as suggested by Yoon because this would amount to a simple substitution of one known element (optical element) performing the same function of emitting light for another (infrared light) performing the same function of emitting light and the results of the substitution would have been predictable. 
Regarding claim 2, Suh, further in view of Yoon, hereinafter (“Suh-Yoon”), suggest all the limitations of claim 1, as discussed above. Suh also discloses further comprising a polymer substrate, a glass substrate, or a silicon substrate configured to carry the array of pixels thereon (The transparent window 330 allows external input light to pass using glass or a transparent plastic in which an opaque layer is absent, and may acquire an image by the input light on the sensor panel 220 positioned at a rear end; 0087) the at least one transmissive region such that the infrared light (At least a portion of the plurality of display pixels may include an infrared (IR) unit to emit IR light toward the object to be scanned; 0019) is traversing a material of the pixelated display layer while being transmitted (A portion of the plurality of display pixels may allow input light to pass. For example, when a display pixel is an OLED pixel, a portion of a plurality of OLED pixels may be first OLED pixels that include a transparent window to allow the input light to pass; 0068).
Regarding claim 3, Suh-Yoon suggests all the limitations of claim 1, as discussed above. Suh also suggest wherein at least one pixel of the array of pixels includes a non-optically-active area and wherein the non-optically-active area is substantially congruent with the at least one transmissive region (second OLED pixels that include an opaque window that does not allow the input light to pass [i.e., non-optically-active]; 0069 and first OLED pixels that include a transparent window to allow the input light to pass; 0068).
Regarding claim 4, Suh-Yoon suggests all the limitations of claim 1, as discussed above. Suh also suggests further comprising a transparent protection layer (An existing touch display of FIG. 6A may include a cover glass window layer 601; 0140), wherein at least one pixel of the array of pixels further comprises an optically-active area (A primary area of the glass substrate is defined to dispose, for example, a backlight module, a TFT array, a liquid crystal layer and a color filter so as to form the display portion 210; 0029), and wherein the optically-active area (Fig. 6B element 606) is located between the transparent protection layer (Fig. 6B element 601) and the at least one infrared component (a sensor panel 607 to sense input light passing through a patterned OLED is further added to the existing touch display structure; 0141 and Fig. 6B).
Regarding claim 5, Suh-Yoon suggests all the limitations of claim 4, as discussed above. Suh also discloses wherein an overall area of the at least one pixel of the array of pixels is defined by a combination of a non-optically-active area and the optically-active area (Fig. 4B, second OLED pixels).
Regarding claim 7, Suh-Yoon suggests all the limitations of claim 1, as discussed above. Yoon also suggests wherein the at least one infrared component comprises a semiconductor laser  or an optical detector ((b) Near infrared (wavelength from 1000 nm to 1600 nm) p-i-n avalanche photodetector. In particular, GaNAsSb can be used very effectively as the light absorbing layer in the photodetector. (c) High efficiency multi junction solar cell. In particular, GaNAsSb can be used as the light absorbing layer for a solar spectrum below 1.1 eV. This would improve the efficiency of the multi junction solar cell by about 5-10%. (d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 7, ln. 55 – col. 8, ln. 4).
Regarding claim 12, Suh-Yoon suggests all the limitations of claim 1, as discussed above. Yoon also suggests wherein the wavelength of the infrared light is between 1250 nm and 1600 nm ((d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 7, ln. 55 – col. 8, ln. 4).
Regarding claim 20, Suh-Yoon suggests all the limitations of claim 1, as discussed above. Suh also discloses wherein the pixelated display layer is devoid of a physical aperture through or opening in the at least one transmissive region such that the infrared light traverses a material of the pixelated display layer when the at least one infrared component detects or emits the infrared light (Fig. 4B, second OLED pixels in the area below the RGB componentspass light to the sensor panel to detect IR).
Regarding claim 21, Suh-Yoon suggests all the limitations of claim 1, as discussed above. Yoon also suggests wherein the dilute nitride semiconductor material includes at least one of: GalnNAs, GalnNAsSb, GaNAsSb (Near infrared (wavelength from 1000 nm to 1600 nm) p-i-n photodetector. In particular, GaNAsSb can be used very effectively as the light absorbing layer in the photodetector. (b) Near infrared (wavelength from 1000 nm to 1600 nm) p-i-n avalanche photodetector. In particular, GaNAsSb can be used very effectively as the light absorbing layer in the photodetector. (c) High efficiency multi junction solar cell. In particular, GaNAsSb can be used as the light absorbing layer for a solar spectrum below 1.1 eV. This would improve the efficiency of the multi junction solar cell by about 5-10%. (d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 7, ln. 55 – col. 8, ln. 4), GalnNAsBi, GalnNAsSbBi, GaNAsBi, and GaNAsSbBi.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suh-Yoon, and further in view of Pothier (U.S. Patent Application Publication No. 2017/0090581 A1), hereinafter (“Pothier”).
Regarding claim 8, Suh-Yoon suggests all the limitations of claim 1, as discussed above. However, Suh-Yoon do not explicitly disclose wherein the at least one infrared component comprises an array of vertical-cavity surface-emitting lasers (VCSELs).
Pothier suggests wherein the at least one infrared component comprises an array of vertical-cavity surface-emitting lasers (VCSELs) (The light-emitting device 16 may be a vertical cavity surface emitting laser (VCSEL) or a light-emitting diode (LED), e.g., an infrared LED; 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the optical element in the device of Suh-Yoon with an infrared vertical cavity surface emitting laser as taught by Pothier because this would amount to a simple substitution of one known element (optical element) performing the same function of emitting light for another (infrared light) performing the same function of emitting light and the results of the substitution would have been predictable. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suh-Yoon, and further in view of Kim et al., (U.S. Patent Application Publication No. 2015/0287766 A1), hereinafter (“Kim”).
Regarding claim 11, Suh-Yoon suggests all the limitations of claim 1, as discussed above. However, Suh-Yoon do not explicitly disclose the at least one infrared component is included in multiple infrared components, the multiple infrared components configured to operate at the wavelength without cross-talk.
Kim suggests the at least one infrared component is included in multiple infrared components, the multiple infrared components configured to operate at the wavelength without cross-talk (The controller may control the pixel array, the ADC unit, and the DSP unit. Thus, each unit pixel may generate an image signal in a visible light band and an image signal in an infrared light band (e.g., a band having a wavelength longer than about 0.7 μm) without any crosstalk between the image signals, the image sensor 560 may output a high-quality visible light image (e.g., a visible light image having a high resolution) and a high-quality infrared light image (e.g., an infrared light image having a high resolution); 0140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the optical element in the device of Suh-Yoon with an infrared light band as suggested by Kim. The motivation is to avoid cross-talk between the image signals and provide high resolution images. Km at 0140.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh-Yoon, and further in view of Rogers et al., (U.S. Patent Application Publication No. 2019/0104625 A1), hereinafter (“Rogers”).
Regarding claim 9, Suh-Yoon suggests all the limitations of claim 1, as discussed above. However, Suh-Yoon do not explicitly disclose wherein the at least one infrared component further comprises an auxiliary optical element.
Rogers suggests wherein the at least one infrared component further comprises an auxiliary optical element (Optical component 18 may be based on one or more devices that emit visible and/or infrared light (e.g., a light-emitting diode, a laser, a lamp, etc.) and/or one or more devices that detect visible and/or infrared light (e.g., a visible or infrared image sensor that captures visible or infrared digital images through a lens [auxiliary optical element]; 0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the optical element in the device of Suh-Yoon with an infrared vertical cavity surface emitting laser as taught by Rogers because this would amount to a simple substitution of one known element (optical element) performing the same function of emitting light for another (infrared light with a lens) performing the same function of emitting light and the results of the substitution would have been predictable. 
Regarding claim 10, Suh-Yoon suggests all the limitations of claim 1, as discussed above. Rogers suggests wherein the at least one infrared component includes at least one of an infrared optical camera, a flood illuminator (Optical component 18 may be based on one or more devices that emit visible and/or infrared light (e.g., a light-emitting diode, a laser, a lamp, etc.) and/or one or more devices that detect visible and/or infrared light (e.g., a visible or infrared image sensor that captures visible or infrared digital images through a lens; 0022), a dot projector, a time-of-flight sensor, and a proximity sensor (proximity sensor; 0022).
	
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, and further in view of Shi et al., (U.S. Patent Application Publication No. 2017/0176753A1), hereinafter (“Shi”).
Regarding claim 14, Suh discloses a method for fabricating an electronic device having a front (Fig. 1A), the method comprising: providing a transparent protection layer of the electronic device (cover glass window layer 601; Fig. 6B); forming a first layered structure of the electronic device, the first layered structure defining a display pixel (Fig. 6B 606) and including: an optically-active portion of the display pixel (Fig. 4B); and a non-optically-active portion of the display pixel, wherein the non-optically-active portion is configured to not emit light when the display pixel is operating (a second OLED pixel including an opaque window; 0166); constructing a functional layer of the electronic device by disposing an array of infrared components (sensor panel 607; Fig. 6B and 0068 and 141), the first layered structure located between the array of infrared components and the transparent protection layer (Fig. 6B, element 606), creating a second layered structure carrying electronic connection circuitry electrically connected to at least one of the first layered structure and the functional layer (TFT layer; Fig. 6B and 0024 and 140-141); disposing the functional layer and the first layered structure in and within bounds of a housing shell (Fig. 1B and 6B having elements 606 and 607) such that the non-optically-active portion (a second OLED pixel including an opaque window; 0166) is positioned between at least one of the array of infrared components and the transparent protection layer (Fig. 6B).
However, Suh does not explicitly disclose the array of components is an array of infrared components and wherein the array of infrared components comprises a dilute nitride semiconductor material and detects or emits infrared light having a wavelength between 1100 nm and 1600 nm.
Shi suggests an array of infrared components (Fig. 3A, element 320).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the array in the device of Suh with an infrared array as taught by Shi because this would amount to a simple substitution of one known element (optical element) performing the same function of emitting light for another (infrared light) performing the same function of emitting light and the results of the substitution would have been predictable. 
Yoon suggests infrared light ((d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 8, lns. 1-3); wherein the array of infrared components comprises a dilute nitride semiconductor material (bandgap of GaNAsSb can be lowered to the near infrared region by increasing the nitrogen concentration. Antimony was also found to have a surfactant effect in dilute-nitride growth; col. 1, lns. 52-55); and detects or emits infrared light having a wavelength between 1100 nm and 1600 nm ((d) Near infrared (wavelength from 1000 nm to 1600 nm) laser; col. 8, lns. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the optical element in the device of Suh, further in view of Shi, hereinafter (“Suh-Shi”), with wavelength as suggested by Yoon because this would amount to a simple substitution of one known element (optical element) performing the same function of emitting light for another (infrared light) performing the same function of emitting light and the results of the substitution would have been predictable.
Regarding claim 15, Suh-Shi, further in view of Yoon, hereinafter (“Suh-Shi-Yoon”), suggests all the limitations of claim 14, as discussed above. Suh also suggests wherein at least one of the following conditions is satisfied: (i) wherein the non-optically-active portion is devoid of a physical aperture (Fig. 6B); (ii) wherein the forming the first layered structure includes dimensioning the non-optically-active portion to be transparent to the infrared light (Fig. 4B); and (iii) wherein the constructing the functional layer includes constructing the functional layer to include at least one of an infrared camera (Depending on embodiments, the rear display may display in real time a front image of the terminal acquired through camera photographing; 0112), a flood illuminator, a proximity sensor, a dot projector, a speaker, a microphone, and an optical camera.
Regarding claim 16, Suh-Shi-Yoon suggests all the limitations of claim 14, as discussed above. Suh also suggests wherein at least one of the following conditions is satisfied: (i) wherein the forming the first layered structure includes defining both the optically-active portion and the non-optically-active portion (Fig. 4B) within predetermined boundaries of the display pixel without overlapping thereof (Fig. 4B); (ii) wherein the forming the first layered structure includes dimensioning the optically-active portion and the non-optically-active portion to be complementary to one another to define, aggregately, an overall area of the display pixel; (iii) wherein the forming the first layered structure includes forming a first display pixel and second display pixel in the first layered structure, the first display pixel having both of corresponding optically-active and non-optically-active portions, the second display pixel having only a corresponding non-optically-active portion; and (iv) wherein the forming the first layered structure includes forming an array of the display pixels in the first layered structure, in which the optically-active portions of the array of the display pixels are formed with a first spatial period, wherein the array of infrared components are disposed with a second spatial period; and wherein the first and second spatial periods substantially coincide.
Regarding claim 17, Suh-Shi-Yoon suggests all the limitations of claim 14, as discussed above. Suh also suggests wherein at least one of the following conditions is satisfied: (i) wherein the disposing the functional layer includes disposing the array of components such that each of the array of infrared components and the non-optically-active portion are located in a first field of view (Fig. 4B); and (ii) wherein the disposing the functional layer includes disposing the array of infrared components such that each of the array of infrared components and the optically-active portion are located in a second field of view.
Regarding claim 18, Suh-Shi-Yoon suggests all the limitations of claim 14, as discussed above. Suh also suggests wherein said forming includes forming the first layered structure having a first area, wherein said constructing includes constructing the functional layer that includes a second area, and wherein the first and second areas are substantially congruent or spatially matching one another (At least a portion of the plurality of display pixels may include a transparent window. A display pixel excluding a display pixel including the transparent window from among the plurality of display pixels may include an opaque window. The sensor panel may sense the N images from the input light that is received through a display pixel including the transparent window among the plurality of display pixels; 0013-15,  Fig. 4B and 6B and that it is a design choice which would be obvious to one of ordinary skill in the art). It would have been an obvious design choice to one of ordinary skill in the art at the time the invention was filed to arrange the sensors as needed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suh-Shi-Yoon, and further in view of Kim et al., (U.S. Patent Application Publication No. 2015/0287766 A1), hereinafter (“Kim”).
Regarding claim 19, Suh-Shi-Yoon suggests all the limitations of claim 14, as discussed above. However, Suh-Shi-Yoon do not explicitly disclose further comprising configuring the array of infrared components to operate at the wavelength without cross-talk.
Kim suggests the at least one infrared component is included in multiple infrared components, the multiple infrared components configured to operate at the wavelength without cross-talk (The controller may control the pixel array, the ADC unit, and the DSP unit. Thus, each unit pixel may generate an image signal in a visible light band and an image signal in an infrared light band (e.g., a band having a wavelength longer than about 0.7 μm) without any crosstalk between the image signals, the image sensor 560 may output a high-quality visible light image (e.g., a visible light image having a high resolution) and a high-quality infrared light image (e.g., an infrared light image having a high resolution); 0140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the optical element in the device of Suh-Shi-Yoon with an infrared light band as suggested by Kim. The motivation is to avoid cross-talk between the image signals and provide high resolution images. Km at 0140.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487